Title: Kortright and Cruger to Henry Cruger, Junior, 19 May 1772
From: Kortright and Cruger
To: Cruger, Henry, Jr.


St. Croix, May 19, 1772. “… Believe us Dear Sir it gives us real pain, that we should be the cause of so much uneasiness to you—and the more as we have it not in our power to replace those damn’d Protested Bills as we propos’d (in time).… The only compensation we can make you is to remit you—when those Bills return together with their amounts & Charges with you, the whole of the Interest and Damages here which are considerable.…”
